82 U.S. 427 (1872)
15 Wall. 427
GRAHAM
v.
NORTON.
Supreme Court of United States.

*428 Mr. P. Phillips (a brief of Mr. T. Hunton being filed on the same side), for the appellant; Mr. T.J. Durant, contra.
The CHIEF JUSTICE delivered the opinion of the court.
We are of opinion that neither the District nor the Circuit Court had jurisdiction to issue a writ of mandamus in this case.[*] This court has held that the writ may be used for the purpose of enforcing a judgment rendered by the Circuit Court, where its use by the State court for that purpose is sanctioned by State laws, but in such cases it is used as a process for the enforcement of judgments and not as an original proceeding.
In the thirteenth section of the Judiciary Act this court is clothed with power to issue "writs of mandamus in cases warranted by the processes and usages of law to any courts appointed or persons holding office under the authority of the United States."[] This express authority to issue writs of mandamus to National courts and officers has always been held to exclude authority to issue these writs to State courts and officers.[] The only exception is that just adverted to, *429 where they have been issued as process to enforce judgments.
The fourteenth section clothes all the courts of the United States with power to issue certain specific writs, and all other writs which may be necessary for the exercise of their respective jurisdictions. Of course Circuit Courts may issue writs of mandamus when necessary to the exercise of their jurisdiction, but they have no authority to issue it as an original writ in any case. The absence of the power in the Circuit Courts to issue writs of mandamus, except as ancillary to a jurisdiction already acquired, is so well explained in Bath County v. Amy,[*] that it is unnecessary to pursue the subject further.
JUDGMENT REVERSED, and the case remanded with directions to
DISMISS THE SUIT FOR WANT OF JURISDICTION.
Mr. Justice BRADLEY:
I concur in the judgment of the court, on the ground that the case was not on its merits a proper one for a mandamus. I think it unnecessary to pass upon the question whether the bankrupt court may or may not in any case issue a mandamus to an officer of a State.
NOTES
[*]  Riggs v. Johnson County, 6 Wallace, 186.
[]  1 Stat. at Large, 81.
[]  Riggs v. Johnson County, 6 Wallace, 189.
[*]  13 Wallace, 247.